FREEDMAN, Circuit Judge
(dissenting).
I dissent because I believe we can preserve the jury’s determination of the factual issue whether Cionci was driving Dutcher’s automobile within the limits of his permission. To speak of the discretionary power of a trial judge to refuse to entertain a declaratory judgment proceeding, therefore, is unreal where the case already has been tried and decided. The question now is not whether the case should have been heard, but rather whether the factual decision which has already been made should now be cast aside and the parties required to relitigate what has been fairly decided. I believe the second ground for dismissal of the action, that Dutcher is an indispensable party, is a mistaken one, violates the Supreme Court’s recently promulgated new Rule 19 and unjustifiably puts its validity in question.
*817Although on the surface the case appears to be one of simple automobile liability coverage, it has assumed significant proportions as a result of the majority’s views. It is therefore necessary that I fully express the reasons for my dissent.
I.
DUTCHER’S NON-JOINDER AS A PARTY.
The majority holds that Dutcher’s absence as a party is a “jurisdictional” defect which requires the automatic dismissal of the action, even-though it was not asserted by the parties but was raised by us on appeal. I shall consider the problem first as it existed when the case was argued and reargued before us, prior to July 1, 1966, the effective date of the recent amendments to the Federal Rules of Civil Procedure, and then discuss the effect of the amendments.
The old Rule 19 dealing with the necessary joinder of parties was a procedural provision for the administration of the long-standing judicially established principles developed in the case law which marked out the occasions when a case should proceed despite the absence of an interested person. The body of the doctrine was found in the precedents by which it had developed and the procedure for its administration was provided by the old Rule 19.
The requirement of joinder originated in equity practice1 where the presence of all “indispensable” parties was considered necessary so that complete justice might be done. Shields v. Barrow, 58 U.S. (17 How.) 130, 15 L.Ed. 158 (1854); Hoe v. Wilson, 76 U.S. (9 Wall.) 501, 504, 19 L.Ed. 762 (1869) 2 In Elmendorf v. Taylor, 23 U.S. (10 Wheat.) 152, 166-167, 6 L.Ed. 289 (1825), where plaintiff, a tenant in common with others, was permitted to sue in equity without making his cotenants parties to the suit, Chief Justice Marshall said: “Courts of equity require, that all the parties concerned in interest shall be brought before them, that the matter in controversy may be finally settled. This equitable rule, however, is framed by the Court itself, and is subject to its discretion. It is not, like the description of parties, an inflexible rule, á failure to observe which turns the party out of Court, because it has no jurisdiction over his cause; but, being introduced by the Court itself, for the purpose of justice, is susceptible of modification for the promotion of those purposes.” This statement was quoted in substantial part and reaffirmed in Mallow v. Hinde, 25 U.S. (12 Wheat.) 193, 197, 6 L.Ed. 599 (1827).
From the earliest times courts have been guided in determining indispensability by practical considerations.3 The decision whether a person is indispensable therefore depends upon a consideration of all the elements which bear on the justice of requiring joinder in the circumstances of the particular case, or to speak in more familiar terms, upon equitable principles. The label “indispensable party” therefore has always been in truth more a statement of result than of cause,4 since the elements which are de*818cisive of indispensability are also those which go to determine whether the suit should proceed in the absence of the interested person.
The equitable considerations governing the determination of indispensability were classically stated in Shields v. Barrow, supra: “Persons [are indispensable] who not only have an interest in the controversy, but an interest of such a nature that a final decree cannot be made without either affecting that interest, or leaving the controversy in such a condition that its final termination may be wholly inconsistent with equity and good conscience. * * *" (58 U.S. (17 How.), at 139).
As the doctrine of Shields v. Barrow, supra, has developed, equitable considerations have been paramount. If it is possible to render an effectual judgment between those who are present as parties to the action without a substantial adverse effect on the rights of the absent
person, the action will not be dismissed. This principle has led the courts to mould their decisions by flexible and imaginative adaptation of remedies in order to avoid either the dismissal of a suit or the imposition of an adverse effect on the absent person.5 It follows that indispensability is not determined by an academic or mechanical classification of the absent person. The decision depends rather on all of the elements which bear on the particular case.
A number of cases have already been decided in which the insured was not treated as indispensable in an action between the tort claimant and the insurer.6 In the circumstances which surround the present proceeding, the interests of justice call strongly for the preservation of the jury verdict. In the absence of a conflicting claim by Dutcher to his own protection under the policy, which has fixed limits,7 he will not be injured in any way by a judgment that the insurer will be *819liable for any judgments obtained against Cionei. And in the event that the aggregate recoveries against Cionci’s estate and Duteher should exceed the policy limits so that their interests would -come into collision, Duteher would have the right at that time to make his claim ■of superiority over Cionci’s estate to indemnity from the fund created by the policy. In making such claim he would be free to litigate the question whether Cionei was driving with his permission at the time of the accident; since he is not a party he will not be foreclosed by collateral estoppel.8 In any event a race to collect against the fund can readily be guarded against by a provision in the decree that Lumbermens shall not be required to make any payment under the policy until Duteher has had an opportunity to present any claims he may have as a result of the determination of the state court actions.9 This would only make express what is implicit in the refusal of the court below to include in the declaratory judgment a provision that Lumbermens’ policy is available to satisfy any judgments which any of the plaintiffs may obtain against Cionci’s estate and directing Lumbermens to pay the judgment which Lynch’s estate had already obtained against Cionci’s estate. Any other practical contingencies which imagination may suggest are of no legal consequence.10 In this regard Duteher and Cionci’s estate are not unlike joint *820tortfeasors, each of whom would naturally prefer the joinder of the other in order that contribution might be assured. But one joint tortfeasor cannot escape suit because his fellow joint tortfeasor has not been named as a defendant in the same litigation. Lawlor v. National Screen Service Corp., 349 U.S. 322, 330, 75 S.Ct. 865, 99 L.Ed. 1122 (1955).
Dutcher not only will suffer no harm by his absence from the present action; he can gain nothing by being joined. Indeed Dutcher would probably consider adverse to. his interest a requirement that he join. For he refrained from intervening under Rule 24 and thus is not bound by the judgment adverse to Lumbermens, even though he would have benefited had the judgment been in its favor. Makariw v. Rinard, 336 F.2d 333 (3 Cir. 1964).
Nor does Dutcher’s absence preclude our rendering a judgment consistent with equity as between the present parties. It is, of course, true that the full utility, though not the finality, of the plaintiffs’ judgment is subject to the outcome of the suits against Dutcher. But in this respect it is of the utmost significance that the question of Dutcher’s non-joinder was not raised by any of the parties11 but was first initiated by us at the argument of the appeal, after the action had been tried by a court and jury and more than eight years have now gone by since the accident occurred.12 The question, therefore, is not whether the district court in the exercise of its undoubted discretionary power13 should have initially dismissed the action before allowing it to go to trial. There now exists a new element which has entered into the consideration of the exercise of equitable discretion since the case was first brought in the district court, — the jury’s factual finding. This factual determination, fairly made, of the issue of Cionci's deviation in the use of Dutcher’s car, must now be preserved if it is possible to do so. For if it should turn out that the total amount of the judgments against Cionci’s estate and Dutcher does not exceed the limits of the policy, there will be no conflict between Dutcher and Cionci’s estate over the coverage of the policy, and the controversy over Cionci’s coverage by Lumbermens would, without more, be ended by the declaratory judgment. On the other hand, to require Dutcher’s joinder now would, at the least, mean a retrial on the same evidence and with no change in circumstances except the nominal one that he would be a party on the record.14 To ig*821nore these factors is to eliminate what is the crucial element in the case as it is now before us.
Thus the present declaratory judgment would definitively determine Lumbermens’ obligation to pay the judgments against Cionei if no conflict arises with Dutcher’s rights; and if the contingency should come to pass in which Dutcher has an interest which clashes with Cionci’s, the declaratory judgment would not affect his rights, nor would it subject Lumbermens to double liability. There is present, therefore, the immediate and substantial prospect of authoritatively settling the controversy between Cionci’s judgment creditors and Lumbermens without doing any legal or practical injury to the rights of Dutcher, the absent person. All this is possible as a result of the jury’s factual determination that Cionei was driving the automobile with Dutcher’s consent at the time of the accident. Preserving this factual finding and making it as fully applicable as it may be in Dutcher’s absence as a party would permit us to utilize the declaratory judgment to a substantial extent instead of completely abandoning the result which the judicial process has already yielded.
It seems clear to me, therefore, that under the old Rule 19 the suit should not be dismissed because of Dutcher’s absence as a formal party. This is made even more clear by the completely rewritten, new Rule 19. It provides that a person whose joinder will not deprive the court of jurisdiction over the subject matter of the action15 shall be joined as a party if he claims an interest relative to the subject of the action and the disposition of the action in his absence may “as a practical matter impair or impede his ability to protect that interest. * * ” If such a person cannot be made a party, the court must determine “whether in equity and good conscience the action should proceed among the parties before it, or should be dismissed, the absent person being thus regarded as indispensable.” The Rule lists the factors to be considered by the court, among which are the extent to which a judgment will be prejudicial to the absent person or to those who are parties, and “the extent to which, by protective provisions in the judgment, by the shaping of relief, or other measures, the prejudice can be lessened or avoided.”
The Advisory Committee has emphasized that it rewrote Rule 19 because a number of courts, misled by the unfortunate language of the old Rule, had failed to apply it pragmatically. Again and again, in various terms the Committee has declared that “the case should be examined pragmatically and a choice made between the alternatives of proceeding with the action in the absence of particular interested persons, and dismissing the action.” The Committee recognized that “an adjudication between the parties who are present before the court may on occasion adversely affect the absent person as a practical matter, or leave a party exposed to a later inconsistent recovery by the absent person.” These are factors which should be considered in deciding whether the action should proceed, or should rather be dismissed; but they “do not themselves negate the court’s power to adjudicate as between the parties who have been joined.” The Committee attributed to confusion over the language of the old Rule the mistaken view taken by some courts “that the absence from the lawsuit of a person who was ‘indispensable’ or ‘who ought to be [a] part[y]’ itself deprived the court of the power to adjudicate as between the parties already joined.” Some courts, the Committee said, were misled by the “jurisdictional fallacy” and made no inquiry how the case might proceed, while others were preoccupied with abstract classifications. The Committee therefore undertook to *822strengthen the Rule by affirmatively stating the factors which are relevant in deciding whether the action should proceed or be dismissed. These factors, the Committee has wisely noted, are not exclusive. In view of the history of the old Rule it would have been well to have included the substance of this comment in the text of the new Rule.
It is plain from the provisions of the Rule and the comments of its draftsmen that it is within the court’s discretion and certainly within its power to permit a case to continue even though a so-called “indispensable” party is not joined Indeed, the draftsmen explicitly adopt the view that whether a party is indispensable is the statement of a conclusion rather than a guide to decision.16
Rule 19 in effect, therefore, is an effort to restate the liberal view which requires a practical consideration of the circumstances and an effort to shape relief to avoid injustice rather than the automatic dismissal of the action by applying the label of “jurisdictional” defect because an interested person was not made a party. The difference between the old and the new Rule 19 is graphically illustrated in the change in title. It formerly was entitled, “Necessary Joinder of Parties”; it is now entitled, “Joinder of Persons Needed for Just Adjudication”. Thus, the Committee has endeavored to emphasize the importance of equitable, discretionary factors.
The new Rule 19 applies to this case, which was pending before us on July 1, 1966, when the amendments went into effect.17 Indeed it is on this appeal that the question of Dutcher’s “indispensability” first arose. Thus, even if the new Rule had altered the prior law, the action should not now be dismissed.
The majority, however, refuses to consider how the jury’s verdict may be preserved and dismisses this as irrelevant because the defect is “jurisdictional”. The label bottles up all such considerations of practicality and equity. This lack of “jurisdiction” the majority finds from standards for determining indispensability which it declares are “substantive,” and so, under the Enabling Act (28 U.S.C. § 2072) cannot be affected by Rule 19. From this no conclusion can be drawn except a condemnation of the new Rule 19 as invalid. It is a consequence which I believe is unjustified and born of the mistaken, abstract conception of an artificial distinction between “substantive” and “procedural”, which would draw a narrow line to mark the permissible scope of the federal rules, contrary to the teaching of Hanna v. Plumer, 380 U.S. 460, 85 S.Ct. 1136, 14 L.Ed.2d 8 (1965).
I believe, therefore, that the circumstances require that the factual finding that Cionci was driving the automobile with the permission of Dutcher should be preserved despite Dutcher’s absence as a party, that the law as it existed under the old Rule 19 permitted this, and that the new Rule 19 which is valid and applicable re-emphasizes the desirability of doing so.
II.
THE AVAILABILITY OF DECLARATORY JUDGMENT.
The second ground for dismissal of the action also was not urged by the defendant either in the court below or here on appeal. It may be conceded, whatever its merit, that the trial judge in the exercise of his undoubted discretion might have dismissed the action so that the evidence question would be decided by a state court. But that is not what is before us now. Seven years have gone by since the suit was brought. A *823jury’s verdict has settled the factual dispute. The merits of the decision were reviewed on post-trial motions in the court below and were presented here on appeal. All this, the fruit of adversary litigation, is now cast away, and the justification for it is said to be the discretionary power not to entertain declaratory judgment suits where other, more appropriate relief is available. It seems to me that on the contrary our discretion should be exerted in order to save for the parties and for the judicial process what has already been validly determined, rather than to ignore all this and artificially deal with the ease as if it had just been instituted in the court below. The Supreme Court recently has rejected automatic application of its latest decisions to past events. Instead it has weighed the practical effect of their retrospective operation.18 We should do no less in considering on review the exercise of discretion, and we should test it not by what we would have done if the matter had come to us in the district court before the trial, but rather as it is before us now.
I have already expressed the view that the ultimate judgment entered in the court below in this case is one which can be made effective and should not now be cast aside because there exists the speculative possibility that Dutcher may come to have an interest which would be affected although it is equally likely at least that this may never come to pass.
I therefore would not dismiss the declaratory judgment action. On the contrary, I would preserve the declaratory judgment decree by directing the court below to amend it by expressly staying any execution by virtue thereof until Dutcher shall have had a full opportunity, either in the court below or in the state courts to present any claims he may have to the protection of Lumbermens’ policy as a result of the determination of the now pending state court actions against him.
Since I would not dismiss the action, it is necessary that I discuss the contentions made on the merits, which the majority does not reach.
III.
DUTCHER’S COMPETENCY AS A WITNESS.
1. The Dead Man’s Rule.
The question which the parties have presented is this: Did the Pennsylvania Dead Man’s Rule19 render Dutcher incompetent as a witness against the estates of Lynch and Smith on the ground that his interest was adverse to that of the decedents?
The trial judge held that Dutcher was incompetent as a witness against the Lynch and Smith estates because the purpose of their claims is to subject the policy to Cionci’s liability, whereas Dutcher has an interest in maintaining it for himself. The court reasoned that since the policy has fixed limits and the aggregate amount of the judgments which may be recovered against Cionci’s estate and Dutcher, respectively, is as yet unknown, it is possible that the Lynch and Smith estates’ claims against Cionci’s estate might reduce the protection available to Dutcher under the policy, and Dutcher therefore had an interest adverse to that of the Lynch and Smith estates which barred him from testifying against them.20 Although, as I have pointed out, the judgment in this action can have no adverse legal effect on Dutcher, it could have operated in his favor because under Pennsylvania law the estates of Lynch and Smith would have been bound by a judgment adverse to them.21 Dutcher therefore had an interest that may be character*824ized in a general sense as adverse to that of the estates in this action. The question is whether his interest was adverse within the meaning of the disqualifying statute.22
The seemingly simple language of the Act has been the subject of innummerable decisions and its application in particular circumstances is not always free from doubt. In the present case the effect of a judgment in this action on Dutcher at the time he testified must have appeared contingent at the most. For it is unknown even now whether he will ever be called upon to make any payments beyond the coverage of the insurance policy even if Cionci is also held to be covered by it. There are no Pennsylvania decisions which would flatly decide whether in these circumstances Dutcher was competent to testify against the Lynch and Smith estates. We need not now decide, however, the correctness of the ruling of the court below. For Dutcher testified fully on the same factual issue as to the Harris claim, and now that the issue was decided against Lumbermens and in favor of Harris, Lumbermens may not raise it against the Lynch and Smith estates. As to Lumbermens, therefore, the exclusion of Dutcher’s testimony on the claims of the Lynch and Smith estates, even if erroneous, would not justify reversal, because Lumbermens is estopped from raising the issue.
2. Collateral Estoppel.
Harris survived the tragedy and the Act of 1887 therefore is inapplicable to him. Dutcher testified fully on behalf of Lumbermens against him. The issue there was identical with that in the claims of the Lynch and Smith estates, which were tried at the same time before the same judge and jury, i.e., did Cionci deviate from the terms of the loan.
It is true that the Lynch and Smith estates were not strictly speaking parties in the Harris claim which the jury adjudicated, and that one who is not a party or in privity with a party to the first action, not being bound by that judgment, ordinarily is forbidden, on the principle of mutuality, from claiming the benefit of it. But the indiscriminate application of the requirement of mutuality was discredited in the pioneer California case of Bernhard v. Bank of America National Trust and Savings Association, 19 Cal.2d 807, 122 P.2d 892 (Cal.1942).23 In broad terms Justice Traynor there said: “The criteria for determining who may assert a plea of res judicata differ fundamentally from the criteria for determining against whom a plea of res judicata may be asserted. The requirements of due process of law forbid the assertion of a plea of res judicata against a party unless he was bound by the earlier litigation in which the matter was decided. * * * He is bound by that litigation only if he has been a party thereto or in privity with a party thereto. * * * There is no compelling reason, however, for requiring that the party asserting the plea of res judicata must have been a party, or in privity with a party, to the earlier litigation.” (122 P.2d, at 894).
*825The modern rule was applied in Bruszewski v. United States, 181 F.2d 419 (3 Cir. 1950), cert. denied, 340 U.S. 865, 71 S.Ct. 87, 95 L.Ed. 632 (1950); and it has been accepted in Pennsylvania.24 In Bruszewski an injured longshoreman’s suit against the United States for negligence of the crew and the unseaworthiness of the vessel was held barred by a prior directed verdict and judgment against the same plaintiff in favor of Isthmian Steamship Company, which serviced the vessel under an agreement with the United States, where the grounds for the claimed liability were the same. The basis of the decision was that the plaintiff could not litigate in a second suit, even against a different defendant, the issues which he had litigated and lost in the first suit. Judge Hastie, speaking for the court, said: “This second effort to prove negligence is comprehended by the generally accepted precept that a party who has had one fair and full opportunity to prove a claim and has failed in that effort, should not be permitted to go to trial on the merits of that claim a second time. * *
“The countervailing consideration urged here is lack of mutuality of estoppel. * * * But a finding of negligence in the Isthmian case would not have been binding against the United States because the United States had no opportunity to contest the issue there. * * * Thus, no unfairness results here from estoppel which is not mutual. In reality the argument of appellant is merely that the application of res judicata, in this case makes the law asymmetrical. But the achievement of substantial justice rather than symmetry is the measure of the fairness of the rules of res judicata.” (181 F.2d, at 421.) This principle was very recently recognized in Makariw v. Rinard, 336 F.2d 333 (3 Cir. 1964), which held res judicata inapplicable against a defendant where the plaintiff had earlier obtained a judgment against the defendant’s employer. The court, applying Pennsylvania law, distinguished cases which enforced res judicata, on the ground that “in each, unlike the instant case, the party foreclosed had litigated the critical issue in a prior action.” (336 F.2d, at 335.)
A penetrating study of the subject (Currie, Mutuality of Collateral Estoppel: Limits of the Bernhard Doctrine, 9 Stan.L.Rev. 281 (1957)), has shown that injustice might result from an unlimited application of the doctrine of the Bernhard case.25 It has therefore been suggested that the requirement of mutuality should not be discarded where the party sought to be estopped has not had a full and fair opportunity to litigate the issue effectively because of his former adversary’s possession of the initiative.26 This difficulty was recently considered and the suggested limitation adopted in Zdanok v. Glidden Company, Durkee Famous Foods Division, 327 F.2d 944 (2 Cir. 1964), cert. denied, 377 U.S. 934, 84 S.Ct. 1338, 12 L.Ed.2d 298 (1964). Judge Friendly on a review of *826the circumstances found that the defense in the first suit was diligent and adequate and therefore applied collateral estoppel notwithstanding the absence of mutuality.27
It is clear, therefore, that the requirement of mutuality will not be eliminated where the result would be to impose any hardship or unfairness on the party who lost the first suit. In the present case the facts uniquely combine to remove any possible element of unfairness if mutuality is not required. The object of the present proceeding was to overthrow judicially Lumbermens’ disclaimer of coverage of Cionci’s estate. The primary adversaries therefore were Cionci’s estate and Lumbermens, and it was through Cionci’s estate, which was a named party, that the plaintiffs, including Harris, claimed. The jury decided on the merits in Harris’ claim that Lumbermens’ policy covered Cionci’s estate. Lumbermens there had full opportunity, of which it availed itself, to present Dutcher’s testimony regarding his loan of the car to Cionci. Lumbermens therefore is bound by that determination and may not raise it against the Lynch and Smith estates.
IY.
THE CLAIM OF PREJUDICE BY JOINDER.
Lumbermens seeks a new trial as to Harris on the ground that it was prejudiced before the jury by the directed verdict in favor of the Lynch and Smith estates. There is no merit in this contention under the circumstances. Lumbermens itself brought about the joinder of Harris and the Smith estate as plaintiffs, and later opposed the efforts of the Lynch estate to obtain a severance of the trial of its cause of action from that of Harris and the Smith estate. Lumbermens opposed the severance on the ground that it would defeat the very purpose for which it had successfully sought the joinder of Harris and the Smith estate. This purpose was to have Cionci's coverage determined in one trial with respect to all the interested plaintiffs and thereby avoid a multiplicity of trials. Having brought Harris and the Smith estate into the proceedings as plaintiffs and resisted the efforts of the Lynch estate to obtain a severance, it is too late for Lumbermens to urge now, after the verdict has gone against it, that it suffered an injustice which requires a new trial because of its own success in having the three claims tried together.28
V.
THE INSTRUCTIONS ON DEVIATION.
There is no merit in the contention made in the appellant’s brief, but not pressed at the argument or reargument, that there was reversible error in the charge to the jury dealing with the question whether Cionci deviated from the permission granted him by Dutcher.
There were two factual problems presented. One related to the distance and the other to the time which limited the permission granted by Dutcher. Dutch-er was the only witness on these matters, since Cionci, and Lynch who accompanied him, were both dead, and Harris, who survived, had not been present when the permission was granted.
*827Lumbermens presented a point for charge on the distance limitation, which the trial judge did not adopt, because it was covered by the charge.29 He then dealt with the limitation as to time. He stated his recollection that Dutcher had indicated that they were to return in a half hour, but that other questioning of Dutcher indicated that perhaps a couple of hours might have been involved. He expressly left it to the jury to recall what the evidence on this was and to interpret it in order to determine what permission Dutcher gave to Cionci and whether that permission was exceeded.30 He then stated emphatically that if Dutcher had given a limited permission and it was exceeded, the jury must find for the defendant.31
The charge authorized the jury to find in favor of Lumbermens if there was any use of the car beyond the permission granted and made no allowance for minor deviation. The charge therefore was more favorable to Lumbermens than the evidence justified.
It is clear therefore that the charge was free from error prejudicial to Lumbermens, and that even if there were error it would not justify reversal.
In my view therefore the verdict of the jury should be permitted to stand. Since the court dismisses the action, I dissent.
I am authorized to state that Judge GANEY joins in this dissent.

. See 2 Barron & Holtzoff, Federal Prae- & Procedure (Wright ed. 1961), § 511; 3 Moore’s Federal Practice (2d ed. 1963), ¶¶ 19.05, 1919. See also Hazard, Indispensable Party; The Historical Origin of a Procedural Phantom, 61 Colum.L.Bev. 1254 (1961).


. See Parker Bust-Proof Co. v. Western Union Telegraph Co., 105 F.2d 976 (2 Cir. 1939) ; Benger Laboratories, Ltd. v. R. K. Laros Co., Inc., 24 F.R.D. 450 (E.D.Pa.1959), on merits, 209 F.Supp. 639 (E.D.Pa.1962), affirmed, 317 F.2d 455 (3 Cir. 1963), cert. denied, 375 U.S. 833, 84 S.Ct. 69, 11 L.Ed.2d 64 (1963). See also Reed, Compulsory Joinder of Parties in Civil Actions, 55 Mich.L.Bev. 327 (1957).


. For this reason suits against subordinate officials, without joinder of the superior, have been sustained. See Shaughnessy v. Pedreiro, 349 U.S. 48, 54, 75 S.Ct. 591, 99 L.Ed. 868 (1955).


. Reed, supra, n. 2, at 346. Fink, Indispensable Parties and the Proposed Amendment to Federal Bule 19, 74 Yale L.J. 403, 415 (1965), while criticizing the then *818proposed amendment, agrees with the need to look to practical considerations in determining whether an absent person is indispensable. See also infra, n. 16.


. In Payne v. Hook, 74 U.S. (7 Wall.) 425, 19 L.Ed, 260 (1868), a next of kin of a deceased intestate sued the public administrator of the estate, seeking an accounting and the payment of her true share of the estate. Although other distributees were not made parties, the court reversed the dismissal of the complaint, saying that the general rule requiring the joinder of all persons materially interested in the subject matter of the suit “will yield, if the court is able to proceed to a decree, and do justice to the parties before it, without injury to absent persons, equally interested in the litigation, but who cannot conveniently be made parties to the suit. * * * ” (p. 431). The court directed that the suit should proceed on the ground that if it terminated in a decree against the defendants substantial justice would be done to all the parties in interest and a multiplicity of suits prevented by allowing the other distributees to come in and share in the benefits of the litigation, either through a reference to a master or in other appropriate proceedings, (p. 432).
In Roos v. Texas Co., 23 F.2d 171 (2 Cir. 1927), Judge L. Hand considered the feasibility of fashioning a decree adequate to preserve an attorneys’ lien so that the suit might proceed notwithstanding their absence as parties, but concluded that no decree would adequately do so.
See also Mallow v. Hinde, 25 U.S. (12 Wheat.) 193, 198-199, 6 L.Ed. 599 (1827) ; Russell v. Clark’s Executors, 11 U.S. (7 Crunch) 69, 98, 3 L.Ed. 271 (1812).


. Northwest Cas. Co. v. Kirkman, 119 F.Supp. 828 (M.D.N.C.1954) ; Ohio Casualty Ins. Co. v. Maloney, 44 F.Supp. 312 (E.D.Pa.1942) ; Nationwide Mutual Ins. Co. v. Simms, 231 F.Supp. 787, 792 (D.Md.1964) ; Glens Falls Indemnity Co. v. Fredericksen, 8 F.R.D. 55 (D.Neb. 1947) ; Congregation Ahavath Achim v. Underwriters At Lloyd’s of London, 31 F.D.R. 275 (D.Ore.1962). See also Western Casualty & Surety Co. v. Beverforden, 93 F.2d 166 (8 Cir. 1937), holding drivertortfeasor not indispensable.


. In the pretrial proceedings the court ordered that Lumbermens need not reveal the policy limits, although it was required to state whether they equalled or exceeded $10,000 so as to determine whether the jurisdictional amount was met. The jurisdictional amount was then acknowledged. The undisclosed policy limits are fixed, for the policy provides that the “inclusion herein of more than one insured shall not operate to increase the limits of the company’s liability”.


. Under Pennsylvania law, which determines the scope of collateral estoppel (see Hartmann v. Time, Inc., 166 F.2d 127, 138, 1 A.L.R.2d 370 (3 Cir. 1947), cert. denied, 334 U.S. 838, 68 S.Ct. 1495, 92 L.Ed. 1763 (1948), Boulter v. Commercial Standard Ins. Co., 175 F.2d 763, 768 (9 Cir. 1949)), Dutcher’s mere appearance as a witness is not enough to have him treated as in substance a party. Woodburn v. Pennsylvania Railroad Co., 294 Pa. 174, 144 A. 93 (1928). Nor is he in privity with Lumbermens, for Lumbermens has no interest beyond the amount of its policy, while Dutcher’s real interest is precisely in the excess judgment, which alone would provide the occasion for his relitigation of the issue of Cionci’s coverage. The relationship of Duteher and Lumbermens is analogous to that of indemnitee and indemnitor, in which the indemnitee is not bound by a third party’s judgment against the indemnitor even though the indemnitor would be bound by a judgment against the indemnitee. See Restatement of Judgments, § 107(b), comment K. And, of course, the fact that Duteher would have been entitled to the benefit of the judgment in this action if it had been in favor of Lumbermens (see Hinchey v. Sellers, 7 N.Y.2d 287, 197 N.Y.S.2d 129, 165 N.E.2d 156 (1959)), will not bind him to a judgment which went the other way. For in the former instance, as we said, in Makariw v. Rinard, 336 F.2d 333, 335 (3 Cir. 1964), “the party foreclosed had litigated the critical issue * * See also Helmig v. Rockwell Mfg. Co., 389 Pa. 21, 33-34, 131 A.2d 622 (1957), cert, denied, 355 U.S. 832, 78 S.Ct. 46, 2 L.Ed.2d 44 (1957) ; Bernhard v. Bank of America Nat’l Trust & Sav. Ass’n., 19 Cal.2d 807, 122 P.2d 892 (1942) ; Bruszewski v. United States, 181 F.2d 419 (3 Cir. 1950), cert. denied, 340 U.S. 865, 71 S.Ct. 87, 95 L.Ed. 632 (1950).


. See Waterman v. Canal-Louisiana Bank, 215 U.S. 33, 49-50, 30 S.Ct. 10, 15, 54 L.Ed. 80 (1909), where the court said: “If [the court] finds the issue in favor of the complainant, it may proceed to determine the proportion in which the complainant and [the present defendants] * * * are entitled to share, without prejudice to the rights of [the absent defendant]. It may direct the retention of his share in the hands of the executors, to be adjudicated in some other suit, or may otherwise shape its relief so as to do justice to the parties before the court without affecting his interest.” See also Pennock v. Coe, 64 U.S. (23 How.) 117, 131, 16 L.Ed. 436 (1859), where one of the reasons the court refused to allow plaintiff to collect on his judgment was that other bondholders of the same priority were not parties to the suit. The court said that when a fund is insufficient to meet the claims of all creditors, there should be no distribution until all the claimants are present for a pro rata distribution.


. Illustrations are given by Hazard, cited supra, n. 1, at 1288-1289, n. 183. “Of course, an absent party may be prejudiced by the stare decisis effect of a decision, but surely no one will urge that all persons must be joined in a suit the decision of which may sometime serve as an adverse precedent. An absent party may also be prejudiced by the parties’ acting in accordance with a decree or judgment, as when a fund is distributed to creditors. But this prejudice does not result from the fact that the absentee is bound by the *820judgment, but because the practical value of a later suit by him may be impaired by the change of out-of-court circumstances. The prospect of such impairment is indeed a factor to be considered in determining who should be joined, i. e., who are necessary parties. * * * But the sole fact of such impairment is not ground for refusing to proceed, any more than the fact that a debtor’s payment of a judgment will impair his ability to pay others is ground for refusing to proceed with a creditor’s suit.” Hazard goes on to point out: “And in no event can such a practical impairment occur when * * * the judgment is simply declaratory, not requiring or involving change in out-of-court circumstances affecting the practical position of the absentee.”


. The 1966 amendment to Rule 12(h) (2) would indicate, as would the comments of the Advisory Committee on that section and on the amended Rule 19, that the objection of the failure to join a party comes too late after trial on the merits.


. The accident occurred on January 17, 1958. It is true that in Shields v. Barrow, supra, the suit was dismissed after 13 years of litigation. This is not, however, a direction that we should be indifferent to the lapse of time. The view of a more leisurely age is not a safe guide in a time of court congestion and the increased recognition of the rights of parties to the prompt determination of their claims, a right as old as Magna Carta.


. A. L. Mechling Barge Lines, Inc. v. United States, 368 U.S. 324, 82 S.Ct. 337, 7 L.Ed.2d 317 (1961) ; Brillhart v. Excess Insurance Co., 316 U.S. 491, 62 S.Ct. 1173, 86 L.Ed. 1620 (1942).


. If Dutcher were aligned as a party defendant with Lumbermens, diversity jurisdiction would be defeated. Of course, this would not excuse the absence of an indispensable party. But “the necessity for relaxation of the rule is more especially apparent in the courts of the United States, where, oftentimes, the enforce*821ment of this rule would oust them of their jurisdiction. * * * ” Payne v. Hook, 74 U.S. (7 Wall.) 425, 431, 19 L.Ed. 260 (1868). See Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 407-408, 84 S.Ct. 923, 11 L.Ed.2d 804 (1964).


. See supra, n. 14.


. The Committee stated : “The subdivision uses the -word ‘indispensable’ only in a conclusory sense, that is, a person is ‘regarded as indispensable’ when he cannot be made a party and, upon consideration of the factors above-mentioned, it is determined that in his absence it would be preferable to dismiss the action, rather than to retain it.” See also supra, n. 4.


. See 383 U.S. (1966). See also John R. Alley & Co., Inc. v. Federal Nat. Bank of Shawnee, 124 F.2d 995 (10 Cir. 1942) ; Hoffman v. New Jersey Federation, 106 F.2d 204, 207 (3 Cir. 1939).


. Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966) ; Johnson v. State of New Jersey, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882 (1966).


. Act of May 23, 1887, P.L. 158, § 5(e), 28 Purdon’s Pa.Stat.Annot. § 322.


. Oionci’s estate made no objection to Dutcher’s testimony.


. See n. 8, supra.


. Most writers have urged that the dead man’s rule he abandoned as a relíe of common law disqualification of all interested parties. See 2 AVigmore, Evidence (3d ed. 1940), §§ 575-80; McCormick on Evidence (1954), pp. 142 — 44; 1 Morgan, Basic Problems of Evidence (1954), pp. 84r-5; American Law Institute, Model Code of Evidence (1942) ; pp. 92-7. For a dissent by an eminent Orphans’ Court judge, based on long experience, see Gest, The “Dead Man Statute”, Pa.Bar Q., March, 1930, p. 18.
This court, however, has held that the rule of a survivor’s incompetency is so thoroughly established in Pennsylvania that despite strong criticism it may not be supplanted by federal decisional rules in a diversity action. Wright v. Wilson, 154 F.2d 616, 620, 170 A.L.R. 1237 (3 Cir. 1946), cert. denied, 329 U.S. 743, 67 S.Ct. 50, 91 L.Ed. 640 (1946). Cf. Hanna v. Plumer, 380 U.S. 460, 85 S.Ct. 1136, 14 L.Ed.2d 8 (1965).


. See Coca-Cola Co. v. Pepsi-Cola Co., 6 W.W.Harr. 124, 36 Del. 124, 172 A. 260 (1934).


. Bruszewski was cited favorably by the Pennsylvania Supreme Court in Helmig v. Rockwell Mfg. Co., 389 Pa. 21, 33, 131 A.2d 622 (1957), cert. denied, 355 U.S. 832, 78 S.Ct. 46, 2 L.Ed.2d 44 (1957). See also Posternack v. American Casualty Co. of Reading, 421 Pa. 21, 25-26, 218 A.2d 350 (1966) ; Davis v. McKinnon & Mooney, Inc., 266 F.2d 870 (6 Cir. 1959) ; Spector v. El Raneo, Inc., 263 F.2d 143 (9 Cir. 1959). Cf. Hurley v. Southern California Edison Co., 183 F.2d 125, 135-136 (9 Cir. 1950).


. For example, a disaster such as a railroad or airplane accident may give rise to numerous suits against the same defendant. On accepted principle, any judgments for the defendant, no matter how numerous, will not bind absent plaintiffs. To give full scope to the language of the Bernhard case in such circumstances would offend against the most common notions of fairness. For no amount of victories by the defendant would conclude the remaining plaintiffs, whereas a single victory by any one of the plaintiffs anywhere along the line would collaterally estop the defendant as to its negligence in all the succeeding cases.


. Currie, supra, at p. 308. For the railroad or airplane accident cases Currie suggests that mutuality should be required because of the injustice to the defendant faeed with many successive suits.


. To the same effect is Graves v. Associated Transport, Inc., 344 F.2d 894 (4 Cir. 1965). See also United States v. United Air Lines, Inc., 216 F.Supp. 709, 725-729 (D.Nev.1962), affirmed on this point, United Air Lines, Inc. v. Wiener, 335 F.2d 379, 404-405 (9 Cir. 1964), cert, dismissed, 379 U.S. 951, 85 S.Ct. 452, 13 L.Ed.2d 549 (1964).


. Compare Bruszewski v. United States, 181 F.2d 419, 421, n. 2 (3 Cir. 1950), cert, denied, 340 U.S. 865, 71 S.Ct. 87, 95 L.Ed. 632 (1950), where it was noted that Bruszewski had sustained a single injury from a single cause and therefore might have consolidated his claims against the two defendants in one suit rather than have brought separate suits as he did. Judge Hastie said: “While the claimant was not obliged thus to consolidate his suits, no canon of fairness requires that he be given the special advantage of twice trying the same issue where he did not elect to join them.”


. “If Mr. Dutcher gave permissiou only to go to Ardmore and return, and Cionci drove to Media, I think that we all agree that when you look at the map, that goes beyond what you would call a minor deviation from the permission, because of the distance that is involved.”


. “There is also a possibility that Mr. Dutcher’s permission was limited in space, destination and return being Ardmore, as he testified at one point, or possibly it was limited as to time. As I recall, he indicated he provided that they would be back in a half hour. Then there was some other questioning of him which seemed to indicate that perhaps a couple of hours might have been involved. But this is all for you to recall precisely what the testimony was.
“The thing you must consider is whether Mr. Dutcher’s testimony is credible and, if you determine that it is credible, you will have to interpret precisely what permission he gave to Cionci to drive this car and whether that permission was exceeded.”


. “If the permission was exceeded, then you must find in favor of the defendant. * * * If you get to the point where you believe that he [Dutcher] gave a limited permission and that the limited permission was exceeded, then you must return a verdict in favor of the defendant.”